As filed with the Securities and Exchange Commission on July 27, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09607 Fairholme Funds, Inc. (Exact name of registrant as specified in charter) 1001 Brickell Bay Drive Suite 3112 Miami, FL 33131 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 1-866-202-2263 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2007 Item 1. Report to Stockholders. In Memoriam Management and the Board of the Fund are saddened to report the untimely passing of Fairholme Fund founding Director Joel Uchenick in May of 2007. Joel was a long-time friend and a source of valuable advice. He will be greatly missed, always remembered, and our sympathies go out to the Uchenick family. THE
